Citation Nr: 1532320	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-21 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right lung disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1968 to August 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.  

As will be discussed below, the Veteran requested a Board hearing at the RO in his July 2013 substantive appeal, but subsequently, in June 2015, submitted a statement indicating that he wished to appear at a Decision Review Office (DRO) hearing at the RO.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains additional VA treatment records that were reviewed by the RO prior to the issuance of the September 2014 supplemental statement of the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for an increased evaluation, the Veteran requested a Board hearing at the RO in his July 2013 substantive appeal.  Pursuant to his request, a hearing was scheduled to take place in July 2015.  The Veteran was aware of the hearing date and confirmed that he would attend the scheduled hearing.  See June 2015 report of general information.  However, after the Veteran confirmed that he would attend the hearing, but prior to the date of the hearing, the Veteran, through his representative, submitted a statement indicating that he wished to appear at a hearing at the RO with a Decision Review Officer (DRO).  Accordingly, the Board finds that a DRO hearing should be scheduled for the Veteran.  

Regarding the service connection claim, in a January 2013 rating decision, the RO denied entitlement to service connection for a lung disability.  Subsequently, the Veteran, through his representative, submitted a statement expressing disagreement with the January 2013 rating decision.  See February 2013 notice of disagreement.  To date, a statement of the case has not been issued addressing this claim.  Therefore, on remand, a statement of the case should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issue of entitlement to service connection for a right lung disability.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

2.  Regarding the increased evaluation claim for PTSD, schedule the Veteran for a DRO hearing at his local AOJ at the earliest opportunity.  Notify the Veteran and any representative of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




